*120Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered March 25, 2003, which, inter alia, granted defendants’ motion to dismiss the action for failure to state a cause of action, unanimously affirmed, without costs.
Plaintiffs’ claims for breach of contract, breach of duty, malpractice and negligence were properly dismissed by reason of their failure to allege any basis for an award of damages (see Gordon v De Laurentiis Corp., 141 AD2d 435, 436 [1988]; IGEN, Inc. v White, 250 AD2d 463 [1998], lv denied 92 NY2d 818 [1998]), or to plead facts from which damages attributable to defendants’ conduct might be reasonably inferred (cf. Tenzer, Greenblatt, Fallon & Kaplan v Ellenberg, 199 AD2d 45 [1993]).
We have considered plaintiffs’ remaining contentions and find them unavailing. Concur—Tom, J.P., Saxe, Ellerin, Marlow and Catterson, JJ.